Title: To John Adams from A. & J.W. Picket, 8 October 1821
From: Picket, A. & J.W.
To: Adams, John


				
					Sir,
					Baltimore, Md. Oct. 8. 1821
				
				We address you on a subject of vital importance: to which we presume you have given much attention; we mean the subject of Female Education. In our opinion, it has not, at least in this country, received that high regard, which its nature requires. If it be worthy of national concern to educate young men well, we believe it no less necessary to bestow the same care on the education of Females, with due reference to the duties of the respective sexes.Under the impression, that much by a proper course, for the interest of Female Instruction, may be accomplished, & that individual exertion is something towards the desirable object, we propose to apply to the Legislature of Maryland, at its Session in December, for Means to erect an Institution exclusively devoted to the education of Females; in which, the various departments of Science, & ornamental accomplishments, each under its proper Professor, will receive that consideration, which they demand.The importance of an Institution, or College of this kind is universally seen & felt. It would be a mean of making the advantages of female Instruction permanent, &, perhaps, of bringing into existence in the various states, more of a similar natureAfter 25 years’ engagement in developing the faculties of the female mind, we have formed the above opinions; & as the opinions of those who have influence will benefit us much, we solicit your attention to the following.1. What is your opinion of such an Institution?2 “ “ “ course of study to be adopted?An answer as soon as convenient will oblige / Yrs with the highest esteem
				
					A. & J. W. Picket
				
				
			